Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki US 2014/0210872 A1, in view of Wang et al. (US 2014/0071143 A1, hereinafter Wang) and further in view of Halloand et al. (US 20210056915).
Regarding claims 1, 6, Sasaki discloses an overdrive method for a display panel, the overdrive method comprising: performing loss compression to an input image to generate image data, and storing the image data into a memory (see fig. 4, element 63 and abstract); reading the image data from the memory and decoding the image data to obtain a previous image (see abstract, figs. 4, 5, elements 62, 63, FIG. 4, the overdrive unit 126 includes a decoder (data decoding unit) 62, an encoder (data compressing unit) 63, and a write gray scale determining unit 64. The encoder 63 encodes write gray scale data WD generated by the write gray scale determining unit 64 and outputs the encoded data to the SDRAM interface unit 170. As a result, the write gray scale data WD is written into the SDRAM 160 in a compressed state. At this time, the write gray scale data WD is compressed at a compression ratio which varies depending on the display mode indicated by the mode signal MD. The decoder 62 decodes write gray scale data PD of the immediately preceding frame (hereinbelow, called "previous frame data") read from the SDRAM 160 via the SDRAM interface unit 170. It should be noted that the previous frame data PD is data indicative of the above-described previous frame gray scale value. The decoding is performed in accordance with the display mode indicated by the mode signal MD. The write gray scale determining unit 64 determines an application gray scale value with reference to the above-described overdrive look-up table (refer to FIG. 10) based on the previous frame data PD and the input data CD to this write gray scale determining unit 64, and outputs the application gray scale value as the write gray scale data WD. It should be noted that the input data CD is data subjected to the display unevenness correction and the gamma correction and is data indicative of the above-described current frame gray scale value); calculating an overdrive grey level according to the current grey level and the previous grey level (par. 0003).
However, Sasaki is silent about calculating a difference between a current grey level at a location of the current image and a previous grey level of the previous image at the location, and calculating a gain according to the difference and the threshold.
Wang discloses the overdrive algorithm stores previous frame data in memory, compares current frame data with the previous frame data stored in the memory, and calculates the overdrive voltages based on the comparison result; FIG. 17C shows eight cases to explain a method of determining the final smooth level "sl" for the current pixel of the current frame cf_org. The smoothness level determination circuit 614 determines the smooth level "sld( )" for each region using Equation 10: sld ( m , n , i , j ) = { 0 ( when diff ( m , n ) &lt;= th ( m , n ) && diff ( i , j ) &lt;= th ( i , j ) ) 1 ( when diff ( m , n ) &lt;= th ( m , n ) + bias 1 && diff ( i , j ) &lt;= th ( i , j ) + bias 1 ) 2 ( when diff ( m , n ) &lt;= th ( m , n ) + bias 2 && diff ( i , j ) &lt;= th ( i , j ) + bias 2 ) sld_MAX otherwise ( 10 ) ##EQU00007## where "sld( )" is a smooth level for checking each case, "diff( )" is a difference between pixel values of two respective neighboring pixels, "th( )" is a pixel value dependent on threshold voltages, and bias1, bias2, . . . , and sld MAX are predetermined values.
Moreover, Wang discloses FIG. 18, the overdrive table 801 includes search value or overdrive pixel value corresponding to the previous frame reference value pf_ref and the current frame current pixel value cf_org_cp_val. When the previous frame reference value pf_ref is 128 and the current frame current pixel value cf_org_cp_val is 128, the search value tbl_value is 128 and the overdrive pixel value is also 128. Accordingly, over-shoot or under-shoot is not necessary. When the previous frame reference value pf_ref is 64 and the current frame current pixel value cf_org_cp_val is 192, the search value tbl_value is 220 and the overdrive pixel value is also 220. Accordingly, over-shoot is necessary.
It would have been obvious to the skilled in the art at the effective filing date of the invention to provide calculating a difference between a current grey level at a location of the current image and a previous grey level of the previous image in Sasaki as suggested by Wang, the motivation in order to have the movement level "ml" is a maximum level, the effect of overdrive is maximized.
Holland et al. US 20210056915 discloses the PDC circuitry 48 may be implemented to compensate for transient response variations by applying offset values (e.g., voltage, gain values, drive compensation values, and/or the like) to image data corresponding to one or more display pixels. For example, in some embodiments, the PDC circuitry 48 may be implemented to apply drive compensation values to achieve a target luminance (e.g., gray level) indicated by the image data in the corresponding one or more display pixels. In some embodiments, the drive compensation values to be applied to image data may be determined based at least in part on an offset map (e.g., lookup table (LUT)). Moreover, in some embodiments, the drive compensation values to be applied may be determined based at least in part on image data history of the display pixels. For example, to account for the electrical energy previously stored in the display pixel, a drive compensation value may be determined based at least in part on current image data and previous image data, such as the image data supplied to the display pixel immediately prior to the current image data. For instance, the previous image data value may correspond to pixel values of a frame displayed immediately prior to the current frame, and the previous image data may correspond to the same display pixel location in the previous frame as the display pixel location the current image data corresponds to in the current image frame. Further, in some cases, such as after the display pixel is driven to a zero target luminance (e.g., black), the drive compensation value may be determined based at least in part on multiple (e.g., two or more) previous image data values.
It would have been obvious to the skilled in the art at the effective filing date of the invention to provide the previous image data may correspond to the same display pixel location in the previous frame as the display pixel location the current image data corresponds to in the current image frame in Sasaki, Wang as suggested by Holland et al., the motivation in order to have a drive compensation value may be determined.
Therefore, the combination of Sasaki, Wang, and Holland et al. discloses obtaining a current image, calculating a difference between a current grey level at a location of the current image and a previous grey level of the previous image at the location (see Sasaki figs. 4, 5, element 63, par. 5, Wang fig. 18, Holland et al.. par. 42); if the difference is less than a threshold, calculating a gain according to the difference and the threshold, and mixing the overdrive grey level and the current grey level based on the gain to generate an output grey level to replace the current grey level; and if the difference is greater than or equal to the threshold, outputting the overdrive grey level as the output grey level to replace the current grey level (see Sasaki figs. 4, 5, elements 62, 63, pars.3- 5, Wang fig. 18, pars. 157, 161, 188-197).
Regarding claims 2, 3, 7, 8, the combination of Sasaki, Wang, and Holland et al. discloses the overdrive method of claim 1, wherein calculating the gain according to the difference and the threshold comprises: calculating a ratio of the difference to the threshold; and inputting the ratio into a continuous and increasing function to obtain the gain; wherein the continuous and increasing function is a polynomial function (see Sasaki figs. 4, 5, elements 62, 63, pars. 95, Wang figs. 17, 18, pars. 190-197, equations 14-17).
	Regarding claims 4, 9, the combination of Sasaki, Wang, and Holland et al. discloses the overdrive method of claim 1, wherein calculating the overdrive grey level according to the current grey level and the previous grey level comprises: inputting the current grey level and the previous grey level to a lookup table to obtain the overdrive grey level (see Sasaki fig. 10, pars. 95, Wang figs. 17, 18, pars. 190-197, equations 14-17).
Allowable Subject Matter
Claims 5, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	None of the references cited in record disclose or suggest the overdrive method of claim 1, wherein mixing the overdrive grey level and the current grey level based on the gain to generate the output grey level is performed based on an equation (1): output_value = current_value + G X (OD_value —current_value) (1) wherein output_value is the output grey level, currentvalue is the current grey level, OD_value is the overdrive grey level, and G is the gain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623